t c memo united_states tax_court leslie m hiltz petitioner v commissioner of internal revenue respondent docket no 14804-02l filed date leslie m hiltz pro_se jennifer s mcginty for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination sustaining the filing of a federal_tax_lien with respect to petitioner’s income_tax unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated most of the facts which we incorporate herein by this reference when petitioner filed his petition he resided in bergen new york a notice_of_deficiency petitioner and his wife carole e hiltz carole timely filed a joint federal_income_tax return by notice_of_deficiency dated date respondent determined a dollar_figure deficiency and a dollar_figure sec_6661 addition_to_tax with respect to petitioner and carole’s joint tax petitioner received the notice_of_deficiency but did not petition the tax_court b bankruptcy proceedings on date petitioner and carole filed a petition for chapter bankruptcy in the u s bankruptcy court in the western district of new york on date the bankruptcy court entered a final decree dismissing the chapter bankruptcy case petitioner and carole’s tax_liability was not discharged in the chapter bankruptcy case on date carole alone filed a petition for chapter bankruptcy on date in the chapter the deficiency resulted from the disallowance of a claimed loss that petitioner and carole attempted to carry back from to proceeding the bankruptcy court discharged carole’s tax_liability c notice_of_federal_tax_lien on date respondent mailed to petitioner and carole a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding the tax_liability d appeals_office hearings on date petitioner and carole timely filed a form request for a collection_due_process_hearing on january and date petitioner met with appeals officer ronald szalkowski ao szalkowski and discussed the tax_liability and the possibility of entering into an installment_agreement ao szalkowski subsequently prepared an installment_agreement and forwarded it to petitioner who rejected it because it reflected a greater balance due than he had anticipated e notice_of_determination in a notice_of_determination concerning collection action s under sec_6320 and or dated date respondent determined that the legal administrative and procedural requirements for proceeding with collection by lien of petitioner’s and carole’s income_tax had been met on date petitioner and carole timely filed a petition in this court respondent moved to dismiss this case as to carole because her underlying tax_liability had been discharged in her chapter bankruptcy proceeding after a hearing this court granted respondent’s motion a statutory framework opinion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay taxes after demand for payment has been made the lien arises when assessment is made and continues until the assessed liability is paid sec_6322 for the lien to be valid against certain third parties the secretary must file a notice_of_federal_tax_lien and within business days thereafter provide written notice to the taxpayer sec_6320 sec_6323 the taxpayer may then request an administrative hearing before an appeals officer sec_6320 once the appeals officer issues a determination the taxpayer may seek judicial review in the tax_court or a district_court as appropriate sec_6320 sec_6330 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and possible alternative means of collection the existence or amount of the underlying tax_liability may be contested at an appeals_office hearing only if the taxpayer did respondent has released the federal_tax_lien as to carole not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute that tax_liability sec_6330 see 114_tc_604 114_tc_176 if the validity of the underlying tax_liability is properly at issue we review that issue de novo see sego v commissioner supra pincite other issues we review for abuse_of_discretion id b petitioner’s contention sec_1 underlying tax_liability in his petition petitioner challenges his underlying tax_liability because petitioner received a notice_of_deficiency for the tax_year he is not entitled to challenge the existence or amount of his tax_liability in this collection proceeding see sec_6320 sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite installment_agreement ao szalkowski considered alternative means of collection and prepared an installment_agreement which petitioner ultimately ao szalkowski reviewed the underlying tax_liability despite petitioner’s receipt of the notice_of_deficiency this action does not constitute a waiver of the statutory bar and does not empower this court to review petitioner’s challenge to his underlying tax_liability see 118_tc_572 sec_301_6320-1 q a-e11 proced admin regs rejected on the ground that he thought the total installment payments required were excessive the record provides no basis for concluding that the balance due as reflected in the installment_agreement exceeded petitioner’s then-current balance for the tax penalties and interest to the contrary the limited evidence in the record suggests that the difference between what petitioner believed his tax_liability to be and the amount shown on the proposed installment_agreement was attributable to the running of interest which is running yet see sec_6601 on this record we conclude that ao szalkowski did not abuse his discretion in determining that collection action may proceed against petitioner c conclusion petitioner has raised no spousal defense and made no valid challenge to the appropriateness of respondent’s intended collection action these issues are now deemed conceded see rule b we hold that respondent did not abuse his discretion in sustaining the filing of a federal_tax_lien with respect to petitioner’s income_tax to reflect the foregoing decision will be entered for respondent
